Citation Nr: 1756142	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-22 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include anxiety reaction and depression, including as secondary to service connected disabilities.

2.  Entitlement to a rating in excess of 40 percent for lumbar strain with degenerative disc disease and intervertebral disc syndrome (low back disability).

3.  Entitlement to a rating in excess of 20 percent for cervical strain with degenerative arthritis and disc disease status post fusion (cervical spine disability).

4.  Entitlement to a rating in excess of 10 percent for pain disorder associated with cervical strain with degenerative arthritis (pain disorder) prior to May 1, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from February 1972 to February 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Pursuant to the holding in Clemons, the Board recharacterized the Veteran's claim (originally for depression) as entitlement to service connection for an acquired psychiatric disability to include anxiety reaction and depression.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, an acquired psychiatric disability to include anxiety reaction and depression is proximately due to service-connected neck and back disabilities.

2.  At the August 2017 videoconference hearing and in an August 2017 statement, the Veteran stated his desire to withdraw his appeals as to ratings in excess of 40 percent for a low back disability, in excess of 20 percent for a cervical spine disability and in excess of 10 percent for pain disorder prior to May 1, 2017.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability to include anxiety reaction and depression have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issues of entitlement to ratings in excess of 40 percent for a low back disability, in excess of 20 percent for a cervical spine disability and in excess of 10 percent for pain disorder prior to May 1, 2017.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claim

Inasmuch as service connection for an acquired psychiatric disability to include anxiety reaction and depression, including as secondary to service-connected disabilities is granted in this decision, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Id.  

In this case, the Veteran asserts he has depression related to service; or in the alternative, secondary to his service-connected low back and cervical spine/neck disabilities.  Service treatment records show that in May 1973 the Veteran was hospitalized for 13 days for a head injury he sustained in a car accident approximately 4 weeks prior.  As a result of the car accident, he had been knocked out for a short period of time; and when he returned to his unit he was found to be quite nervous, irritable and tense and could not tolerate the hassles of the unit.  The discharge diagnoses were anxiety reaction and mild stress.  In his January 1975 separation medical history report, he indicated he had frequent trouble sleeping and nervous trouble of any sort.  It is unclear from the separation medical history report whether he still had symptoms of anxiety and/or depression as he indicated yes and no in the designated spaces.  On his September 1978 VA examination psychophysiological musculoskeletal reaction manifested by neck pain was diagnosed.  In March 2011 a VA physician diagnosed major depression and pain disorder.  On May 2011 VA examination the diagnosis was depressive disorder, not otherwise specified.  On April 2017 VA examination the diagnosis was other specified depressive disorder.  Both examiners opined, in essence, that it is less likely as not that the Veteran's depressive disorder is associated with situations first experienced during military service.  

While the medical evidence of record does not support a finding of service connection for an acquired psychiatric disability on a direct basis (due to the negative nexus opinions in the May 2011 and April 2017 VA examination reports), the Board finds that service connection is warranted on a secondary basis.  The evidence clearly associates the Veteran's psychiatric condition with the back and neck conditions caused by the in-service automobile accident.  The September 1978 VA examiner diagnosed psychophysiological musculoskeletal reaction manifested by neck pain, and the Veteran has since been diagnosed with both major depression and pain disorder.  Notwithstanding the cited negative nexus opinions, the Board finds it highly unlikely that these disorders can be causally distinguished given the history in this case.  Affording the Veteran the benefit of the doubt, service connection is found to be warranted for an acquired psychiatric disability under the theory of secondary service connection.  This claim is thus granted in full.  38 U.S.C. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).  

At the August 2017 videoconference hearing and in an August 2017 statement, the Veteran expressed his intent to withdraw his appeals as to ratings in excess of 40 percent for a low back disability, in excess of 20 percent for a cervical spine disability and in excess of 10 percent for pain disorder prior to May 1, 2017.  The Board finds the Veteran's expressions at the hearing and subsequent written statement qualifies as a valid withdrawal of the issues.  See 38 C.F.R. § 20.204(b).  Inasmuch as the Veteran has withdrawn his appeals seeking entitlement to ratings in excess of 40 percent for a low back disability, in excess of 20 percent for a cervical spine disability and in excess of 10 percent for pain disorder prior to May 1, 2017, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these appeals, and they are dismissed.
ORDER

Entitlement to service connection for an acquired psychiatric disability to include anxiety reaction and depression is granted.

The appeal seeking entitlement to a rating in excess of 40 percent for low back disability is dismissed.

The appeal seeking entitlement to a rating in excess of 20 percent for cervical spine disability is dismissed.

The appeal seeking entitlement to a rating in excess of 10 percent for pain disorder prior to May 1, 2017 is dismissed.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


